FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES EX REL. STEVEN J.         No. 12-55396
HARTPENCE,
               Plaintiff-Appellant,        D.C. No.
                                        2:08-cv-01885-
                v.                        GHK-AGR

KINETIC CONCEPTS, INC.; KCI-USA,
INC.,
            Defendants-Appellees.



UNITED STATES EX REL. GERALDINE         No. 12-56117
GODECKE,
               Plaintiff-Appellant,        D.C. No.
                                        2:08-cv-06403-
                v.                        GHK-AGR

KINETIC CONCEPTS, INC.; KCI-USA,
INC.,                                      ORDER
            Defendants-Appellees.


               Filed December 3, 2014
2     U.S. EX REL HARTPENCE V. KINETIC CONCEPTS

                         ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3.